Order entered August 20, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00815-CV

                              IN RE DAVID JOACHIM, Relator

                 Original Proceeding from the 160th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-14-13421

                                           ORDER
       Before the Court is relator’s August 16, 2019 suggestion of bankruptcy showing relator

filed a proceeding under Chapter 7 of the United States Bankruptcy Code on August 14, 2019 in

the United States Bankruptcy Court, Southern District of Texas, under case no. 19-34546.

       Appellant’s bankruptcy filing automatically suspends further action in this appeal. See

TEX. R. APP. P. 8.2. Accordingly, we ABATE this appeal. It may be reinstated on prompt motion

by any party complying with Rule 8.3 and specifying what further action, if any, is required from

the Court. See TEX. R. APP. P. 8.3.


                                                     /s/   CORY L. CARLYLE
                                                           JUSTICE